Bijur, J.
It is conceded by respondent that the only authority for such an order must be found in Municipal Court Code, section 27, subdivision 4, read*501ing as follows: “ The deposition of a party to an action in this court or of a person who expects to be a party to an action about to be brought in this court may be taken at his own instance or at the instance of an adverse party, or by a co-plaintiff or co-defendant at any time before or during the trial, in the same manner as such depositions are taken under the provisions of law applicable to like cases in the supreme court.”
Order denying motion to vacate order of examination reversed, with ten dollars costs, motion granted, with ten dollars costs, and order of examination vacated; appeal from order of examination dismissed.
Philbin and Obdway, JJ., concur.
Order reversed, with costs. Appeal dismissed.